1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6    UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00281-MMD-PAL

7                                        Plaintiff,                  ORDER
            v.
8
     CALEB DOANE,
9
                                      Defendant.
10

11          Before the Court is Defendant Caleb Doane’s motion for early termination of

12   supervised release (“Motion”). (ECF No. 5.) The government opposes Doane’s Motion

13   (ECF No. 6.) For the reasons discussed herein, the Court denies Doane’s Motion.

14          On May 8, 2017, Doane was sentenced to 6 months to run concurrent on two

15   counts—conspiracy to possess with intent to distribute anabolic steroids and conspiracy

16   to commit money laundering—followed by 3 years of supervised release in the Northern

17   District of New York. (ECF No. 1.) Doane commenced supervision on April 13, 2018.

18   Probation reports that Doane has been compliant with all conditions of supervised

19   release, has a stable residence and is currently employed. However, probation

20   recommends against granting early termination due to the length of Doane’s time on

21   supervised release of about a year when the presumption in favor of recommending early

22   termination requires 18 months of supervised release. As noted, the government similarly

23   opposes early termination.

24          18 U.S.C. § 3583(e)(1) provides that the Court may, after considering the relevant

25   § 3553(a) factors, terminate supervised release at any time after a defendant has

26   completed one year of supervised release. The court must be satisfied that early

27   termination is warranted by the defendant’s conduct, and in the interest of justice.

28   ///
1           The Court agrees with probation and the government that early termination should

2    be denied at this time. Doane has been compliant with conditions of supervised release

3    for the approximately one year period that he has been on supervised release, and the

4    Court commends him for his conduct. However, Doane provides no compelling reason to

5    support his request, and the Court finds that the interest of justice does not warrant early

6    termination of supervised release.

7           It is therefore ordered that Doane’s motion for early termination of supervised

8    release (ECF No. 5) is denied without prejudice to Doane filing another motion after he

9    has been on supervised release for 18 months, and provided that he continues to comply

10   with all conditions of supervision.

11          DATED THIS 15th day of May 2019.

12

13                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
